DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 132-135 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 132 recites “wireless energy”, “sense a physical parameter of the patient or a functional parameter”, and “a control unit”, while parent claim 1 recites “wireless energy”, “a body temperature…or a temperature of the lifting device”, and “a control unit”. It is unclear whether these elements are intended to be the same or different than those of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 6, 12, 15, 16, 19, 20, 132-138, 141, and 142 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,074,341 (Anderson et al.) in view of U.S. Patent Application Publication No. 2003/0105385 (Forsell) and U.S. Patent Application Publication No. 2006/0189888 (Hassler, Jr. et al.).
Regarding claim 1, Anderson et al. teaches an apparatus to treat urinary incontinence in a patient (abstract; col. 1, lines 5-15; col. 4, lines 35-40; col. 9, lines 9-35), comprising at least one adjustable U-shaped lifting device (Figures 4A-5B, occlusive member, 12’) adapted to lift a urethra or neck of a urine bladder, thereby affecting the patient's incontinence; and an actuator (Figures 4A-4B, actuator, 18) being adapted to alternately increase and decrease the length of the U-shaped lifting device (12’) (action by actuator 18 lengthens member 12’ or alternately permits retraction or shortening of member 12', col. 9, lines 9-35; Figures 4A-4B). Anderson et al. does not specify the actuator is a motor.
However, Anderson et al. teaches an alternative embodiment of an apparatus to treat urinary incontinence in a patient (abstract; col. 1, lines 5-15; col. 4, lines 35-40), comprising at least one adjustable lifting device (Figure 6, occlusive member, 12) adapted to lift a urethra or neck of a urine bladder, thereby affecting the patient’s incontinence; a motor (Figure 6, driver, 68) adapted to adjust the at least one adjustable lifting device (12) to alternately increase and decrease the length of the lifting device (12) when implanted and powered (col. 9, lines 36-44); an internal energy receiver adapted to receive wireless energy from a source of wireless magnetic or electromagnetic energy located externally to the patient, wherein the internal energy receiver is being connected to the motor (68) adapted to supply the received energy to the motor (68), a sensor (Figure 6, pressure sensor, 70) for sensing at least one parameter of a body of the patient (Wireless energy powers electric motor 68 controlled by a driver controller to move the Figure 6 for the manual actuator in the apparatus of Figures 4A-4B and provide the sensor for sensing a physical parameter of the patient of Figure 6, because Anderson et al. teaches the manual actuator and automated motor are suitable alternatives as each results in adjustment of the length of the lifting device to permit urination when needed, and to occlude the urethra to prevent undesired urination to correct urinary incontinence, wherein the automated adjustment of the lifting device via the motor in response to the pressure sensed by the sensor advantageously facilitates a reduction in the risk of urethral erosion (col. 1, lines 5-15; col. 9, lines 36-41 and lines 48-67). Anderson et al. is silent on the specific structure of the motor and motor circuitry, and does not expressly state the energy received by the internal energy receiver is directly supplied to the motor. Anderson et al. further does not teach the apparatus includes a control unit configured to receive information related to the at least one parameter and to control an amount of energy transferred between the source of wireless energy and the internal energy reciever, based on said information.
However, Forsell teaches an apparatus to treat urinary incontinence in a patient, comprising at least one adjustable device adapted to support the urethra or neck of the urine bladder (“restriction device”, [0001]; [0024]), thereby affecting the patient’s incontinence; a motor to adjust the at least one adjustable device, and an internal energy receiver adapted to receive a source of wireless magnetic or electromagnetic energy located externally to the patient, wherein the internal energy receiver is being connected to the motor and adapted to directly supply the received energy to the motor (Wireless energy in the form of a magnetic or 
Anderson et al. and Forsell does not specify the apparatus includes a temperature sensor for sensing a body temperature or a temperature of the lifting device.
However, Hassler, Jr. et al. teaches an apparatus to control flow through a body lumen (abstract), comprising: an adjustable restriction device (Figures 1-3; [0026]); an internal energy receiver adapted to receive wireless energy from a source of wireless electromagnetic energy located externally to the patient; and a pressure sensor  (Figure 12, pressure sensor, 84) and a temperature sensor (Figure 12, temperature sensor, 112) for sensing a body temperature of the patient, and a control unit configured to receive information related to the sensed parameters to control amount of energy transferred based on the sensed information ([0035]-[0038]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Anderson et al. and Forsell to further include a temperature sensor for sensing the patient’s body temperature for adjusting the sensed pressure as taught by Hassler, Jr. et al., because Hassler, Jr. et al. teaches detecting a body temperature in addition to a pressure within the body improves the accuracy of the pressure measurement for subsequently adjusting the restriction on the body lumen exerted by the device ([0035]-[0036]; [0038]).
Regarding claims 2 and 5, Anderson et al. in view of Forsell and Hassler, Jr. et al. teaches all the limitations of claim 1. Anderson et al. teaches that the at least one adjustable U-shaped lifting device (12’) is adapted to be placed at least partly below, into, or above a pubis bone and lift the urethra from a point below the pubis bone when the patient is standing (see Figures 4A-5B; col. 9, lines 9-18), and is adapted to be placed in a female or male patient (actuator 18 adapted for use in either female or male patient: col. 5, line 67-col. 6, line 4; col. 6, lines 52-56; col. 7, lines 46-50).
Regarding claims 6, 141, and 142, Anderson et al. in view of Forsell and Hassler, Jr. et al. teaches all the limitations of claim 1. The modified apparatus of Anderson et al. teaches that the at least one adjustable U-shaped lifting device (12’) comprises first and second fixation devices and an interconnecting part extending uninterruptedly between the first and second fixation devices (The “first and second fixation devices” are construed as the elements shown in Figures 4A-5B securing the occlusive member 12' to the pubic bone. The “interconnecting part” is construed as the portion of occlusive member 12’ extending between the securing elements as shown in Figures 4A-4B. See col. 9, lines 9-35), wherein the at least one adjustable U-shaped lifting device (12’) is adapted to adjust a distance between a first fixation position of the first fixation device and the urethra, and wherein the at least one adjustable U-shaped lifting device (12’) is adapted to adjust a distance between a second fixation position of the second fixation device and the urethra, thereby post-operatively and non-invasively adjusting a level of lift of the urethra by changing a length of the interconnecting part (The length of the occlusive member 12’ is changed to lift and lower the urethra, thus changing the distance between the urethra and each fixation position by changing a length of the "interconnecting part”. See Figures 4A-5B and col. 9, lines 8-33 and lines 36-44; col. 2, lines 60-64; see discussion for claim 1); wherein the first fixation device and the second fixation device are adapted to be fixed to a pubis bone of the patient (col. 9, lines 8-18; see Figures 4A-5B); wherein the first fixation or second fixation devices are adapted to be adjustable (The fixation devices are construed as “adjustable” in that 
Regarding claims 12, 15, and 20, Anderson et al. in view of Forsell and Hassler, Jr. et al. teaches all the limitations of claim 1 or 6. The modified apparatus of Anderson et al. teaches that the first fixation device, the second fixation device, or the first and second fixation devices is/are connected by the interconnecting part being in a loop and adapted to keep the at least one adjustable u-shaped lifting device (12’) in place by the loop including human tissue (col. 9, lines 9-18; see Figures 4A and 4B); wherein the at least one adjustable u-shaped lifting device (12’) is adapted to be adjusted by changing the size of the loop, and wherein the loop adjustment adjusts the lift of the urethra (The length of the occlusive member 12’, including the “interconnecting part” extending "fixation devices" secured to bone 62, is changed to lift and lower the urethra, thus changing the size of the loop. See Figures 4A-5B and col. 9, lines 8-33 and lines 36-44; col. 2, lines 60-64); wherein the first and second fixation devices are adapted to lift the urethra by changing the length of the loop, when implanted (The length of the occlusive member 12’ supported by the "fixation devices” is shortened to lift the urethra. See Figures 4A-5B and col. 9, lines 8-33 and lines 36-44; col. 2, lines 60-64); wherein the at least one adjustable u-shaped lifting device forms a loop that is adapted to have any shape or form and lift the urethra placed inside the loop when implanted (See Figures 4A-5B; col. 9, lines 8-35).
Regarding claims 16 and 19, Anderson et al. in view of Forsell and Hassler, Jr. et al. teaches all the limitations of claim 1 or 6. The modified apparatus of Anderson et al. teaches that the interconnecting part is adapted to have a u-shaped form, to include the urethra inside the u-shape form when implanted, and is adapted to lift the urethra by reducing a length of the u-shaped interconnecting part (The length of the occlusive member 12’ is changed to lift and lower Figures 4A-5B and col. 9, lines 8-33 and lines 36-44; col. 2, lines 60-64); wherein the at least one adjustable u-shaped lifting device (12') is non-circumferential (see Figures 4A-5B; col. 9, lines 8-35).
Regarding claim 132, Anderson et al. in view of Forsell and Hassler, Jr. et al. teaches all the limitations of claim 1. In the modified apparatus of Anderson et al. and Forsell the motor (Anderson et al., 68) is operated by wireless energy to directly change wireless energy into kinetic energy (Forsell, [0024]; see discussion for claim 1), the apparatus adapted to: sense a physical parameter of the patient or a functional parameter of the device, and send the sending information to a control unit adapted for regulating the device (Anderson et al., col. 9, lines 48-67), and wherein the apparatus is adapted to post-operatively and non-invasively regulate the at least one adjustable lifting device (Anderson et al., 12’) to: adjust the length of a lifting sling interconnecting part of the lifting device (Anderson et al., 12’) to adjust the lift of the urethra or the urine bladder, and regulate the device non-invasively from outside the patient’s body to affect the urinary incontinence of the patient (The portion of occlusive member 12' extending between the bone fixation elements is construed as the “lifting sling interconnecting part” taught by Anderson et al. See Anderson et al. Figures 4A-5B, col. 2, lines 60-64, and col. 9, lines 8-50; Forsell, [0024]; see discussion for claim 1).
Regarding claim 133, Anderson et al. in view of Forsell and Hassler, Jr. et al. teaches all the limitations of claim 132. Anderson et al. teaches that the interconnecting part includes an adjustable part whose length can be adjusted to thereby adjust the level of lift of the urethra by changing the length of the adjustable part (The length of occlusive member 12’ extending Figures 4A-5B is adjusted to change the lift of the urethra. See col. 9, lines 8-35).
Regarding claims 134 and 135, Anderson et al. in view of Forsell and Hassler, Jr. et al. teaches all the limitations of claim 133. Anderson et al. teaches that the interconnecting part includes an adjustable part (see Figures 4A-4B; col. 9 lines 8-35). Anderson et al. does not teach that the adjustable part includes a hydraulic adjustment having a fillable reservoir and a hydraulic regulated device, where the reservoir is regulated by moving a wall of the reservoir.
However, Forsell teaches an alternative embodiment of an apparatus to treat urinary incontinence (Figure 5; [0087]) including an adjustable part having a fillable reservoir adjustable part, comprising a hydraulic adjustment, wherein the adjustable part comprises a fillable reservoir adapted to be filled with a fluid from a second reservoir so as to adjust at least one of the length and diameter of the adjustable part ([0087]), wherein the apparatus comprises, a hydraulic regulated at least one adjustable lifting device comprising at least one chamber (Figure 5, restriction device, 4) and, further comprising a hydraulic reservoir (Figure 5, reservoir, 30), wherein the device is adapted to be non-invasively regulated by moving liquid or air from the reservoir (30) to the at least one chamber (4) ([0087]); wherein the reservoir (30) is regulated by moving a wall of the reservoir (30) (Figure 5, hydraulic valve shifting device, 34), comprising a motor (Figure 5, motor/pump unit, 32) adapted to move the wall of the reservoir (30) ([0087]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjustable part of Anderson et al. such that it includes a fluid chamber filled by fluid from a reservoir as taught by Forsell, because an inflatable adjustable part and a mechanical adjustable part are suitable alternatives as they both allow for post-operative and non-invasive adjustment of pressure to coapt or release the patient's urethra (Forsell, [0001], [0030]).
claim 136, Anderson et al. in view of Forsell and Hassler, Jr. et al. teaches all the limitations of claim 1. Anderson et al. teaches a mechanically regulated device, adapted to use the motor (68) for mechanically regulating the mechanically regulated device (The length of the occlusive member 12’ is mechanically regulated by motor 68. See col. 9, lines 26-48).
Regarding claim 137, Anderson et al. in view of Forsell and Hassler, Jr. et al. teaches all the limitations of claim 1. The modified apparatus of Anderson et al., Forsell, and Hassler, Jr. et al. teaches the source of wireless magnetic or electromagnetic energy comprises an energy-transmission device which comprises a coil adapted to be placed externally to the human body, wherein the source of wireless magnetic or electromagnetic energy further comprises an electric circuit connected to power the external coil with electrical pulses to transmit the wireless energy, the electrical pulses having leading and trailing edges, the electric circuit adapted to vary at least one of: first time intervals between successive leading and trailing edges and second time intervals between successive trailing and leading edges of the electrical pulses to vary a power of the transmitted wireless energy, the motor receiving the transmitted wireless energy having a varied power (Forsell teaches the wireless power is transmitted from a transmitter external to the patient to the implanted elements via pulsed electromagnetic signals, [0024]; Energy pulses carrying power have leading and trailing edges, and the intervals therebetween are variable, [0031]-[0033]; Transmitting and implanted receiving coils, [0061]. The “motor” is considered to include the energy transforming device and coil for facilitating direct use of the wirelessly transmitted energy by the motor, [0022]-[0024] and [0061].). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of Anderson et al., Forsell, and Hassler, Jr. et al. to include a coil and electrical circuit in the external energy transmission device and an electric circuit as taught by Forsell, because such a 
Regarding claim 138, Anderson et al. in view of Forsell and Hassler, Jr. et al. teaches all the limitations of claim 1. The modified apparatus of Anderson et al., Forsell, and Hassler, Jr. et al. teaches a wireless energy transmitter for transmitting wireless energy for use by any energy consuming part of the apparatus, directly or indirectly (Forsell, [0024]; see discussion for claim 1).
Claims 11, 14, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,074,341 (Anderson et al.) in view of U.S. Patent Application Publication No. 2003/0105385 (Forsell) and U.S. Patent Application Publication No. 2006/0189888 (Hassler, Jr. et al.) as applied to claim 6 above, and further in view of U.S. Patent Application Publication No. 2005/0004576 (Benderev).
Regarding claims 11 and 14, Anderson et al. in view of Forsell and Hassler, Jr. et al. teaches all the limitations of claim 6. Anderson et al. teaches that the first and second fixation devices affix the adjustable lifting device to bone, but does not specify the particular structure of the fixation devices.
However, Benderev teaches an apparatus to treat urinary incontinence in a patient, comprising at least one lifting device adapted to lift the urethra or neck of the urine bladder, thereby affecting the patient's incontinence, the at least one lifting device comprising first and second fixation devices (Figures 14 and 15, staple, 110) and an interconnecting part (Figures 1, 2, 14, and 15, graft, 12 or 112) extending uninterruptedly between the first and second fixation devices (110) ([0088]; [0149]-[0150]); wherein the first fixation and second fixation devices (110) are adapted to keep the device in place by staples between the device and human tissue or 
Regarding claims 17 and 18, Anderson et al. in view of Forsell and Hassler, Jr. et al. teaches all the limitations of claim 6. Anderson et al. teaches that the first and second fixation devices affix the adjustable lifting device to bone, but does not specify the particular structure of the fixation devices.
However, Benderev teaches an apparatus to treat urinary incontinence in a patient, comprising at least one lifting device adapted to lift the urethra or neck of the urine bladder, thereby affecting the patient's incontinence, the at least one lifting device comprising first and second fixation devices (Figures 9 and 10, affixation device, 90) and an interconnecting part (Figures 1, 2, 14, and 15, graft, 12 or 112) extending uninterruptedly between the first and second fixation devices (90) ([0088]; [0145]-0146]); wherein the first fixation and second fixation devices (90) comprise a net-like structure (Figures 9 and 10, pitions, 92) adapted to be in contact with the human tissue to promote growth of human tissue in the structure (92) to secure the long term placement of the device ([0022]; [0146]). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the structure promoting growth of human tissue taught by Benderev in the fixation devices of Anderson et al., because Benderev teaches that the structure encourages overgrowth of human tissue about the fixation structure to "provide firmer and stronger support over time” (Benderev, [0146]).


Response to Arguments
Applicant’s arguments, see pages 11-12, filed 27 October 2021, with respect to the rejections of claim 1 and its dependents under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground(s) of rejection is made in view of Anderson et al., Forsell, and at least Hassler, Jr. et al. as these references in combination better teach and/or suggest applicant’s claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791